Citation Nr: 9925099	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  95-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $5,656.01, including whether the 
overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from March 1966 to May 1971.  

This matter originates from a December 1992 decision by the 
Committee on Waivers and Compromises of the VA Regional 
Office (RO) in Seattle, Washington, that denied entitlement 
to waiver of recovery of an overpayment of disability 
compensation benefits on the basis that a review of the 
veteran's financial information indicated that recovery of 
the indebtedness on a monthly basis over a reasonable period 
of time would not create financial hardship.

A review of the record discloses that the veteran and his 
representative have not been furnished with the provisions of 
38 C.F.R. § 1.965(a) (1998) pertaining to waiver of 
overpayment on the basis of equity and good conscience.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  

(1).  Fault of the debtor.  Where the 
actions of the debtor contributed to the 
creation of the debt.  

(2).  Balancing of fault.  Weighing the 
fault of the debtor against that of VA.  

(3).  Undue hardship.  Whether collection 
would deprive the debtor or his family of 
basic necessities.  

(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.  

(5).  Unjust enrichment.  Whether failing 
to make restitution would result in 
unfair gain to the debtor.  

(6).  Changing position to one's 
detriment.  Whether reliance on VA 
benefits resulted in relinquishment of a 
valuable right or the incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) 
(1998).

It could be prejudicial for the Board to consider the factors 
contained in § 1.965(a) in the first instance.  See Marsh v. 
West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 
384 (1994); VAOGCPREC 6-98 (1998).

In a statement received in February 1992, the veteran 
requested a personal hearing at the RO.  He has not been 
afforded such a hearing, although the Board notes that in his 
substantive appeal received in March 1995, he indicated that 
he did not want a hearing before a member of the Board.

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The agency of original jurisdiction 
should request that the veteran submit 
any additional documentation of that 
recoupment of the indebtedness caused him 
an undue hardship.  Any material received 
from the veteran should be associated 
with the claims file.  

2.  The veteran should also be requested 
to clarify whether he desire a personal 
hearing, and if so, the type of such 
hearing.  He should then be afforded an 
opportunity for any requested hearing.

3.  Thereafter, the agency of original 
jurisdiction should review the record and 
determine 1) the propriety of the 
creation of the indebtedness 2) if the 
debt was properly created, whether 
recovery of the indebtedness would be 
against the standard of equity and good 
conscience.  The RO should discuss all of 
the elements of equity and good 
conscience set forth above.  In 
particular, the fault of the veteran 
versus the fault of the VA, the 
possibilities for unjust enrichment, and 
the possibility of undue hardship should 
be addressed.  The RO should also 
identify any other elements that should 
be applied to the facts and circumstances 
of this case indicating a need for 
reasonableness and moderation in the 
exercise of the Government's rights.  The 
RO should also address whether the RO was 
on constructive notice of the veteran's 
change in status and address due to his 
divorce, income itself, or the fault of 
the debtor nevertheless outweighs the 
fault of VA in creation of the 
overpayment.  

Thereafter, if the benefit sought on appeal remains denied in 
whole or in part, the veteran and his representative should 
be furnished a supplemental statement of the case, including 
the provisions of 38 C.F.R. § 1.965, and be given the 
opportunity to respond thereto.  The supplemental statement 
of the case should address all evidence and argument received 
since the statement of the case issued in February 1995.  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	


	
	_________________________________
Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



